DETAILED ACTION
This action is responsive to the Remarks and Claim Amendments filed on March 22, 2021.
Claims 2, 14 and 21 have been amended. Claims 6-10, 12, 15, 18-19, 25 and 29-31 have been previously canceled.
Claims 1-5, 11, 13-14, 16-17, 20-24, 26-28 and 32 have been examined. Claims 1-5, 11, 13-14, 16-17, 20-24, 26-28 and 32 (Renumbered to claims 1-19) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated March 22, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed.

Response to amendments
The claim objection of claims 2 and 14 is withdrawn in view of applicant’s amendments.
The rejection of claims 14 and 21 under 35 USC 112 is withdrawn in view of applicant’s amendments.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 14 and 22 (Renumbered to claims 1, 8 and 13) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:  	In claim 1:
“transmitting, by the one or more processors of the one or more servers, an instruction update of the one or more instruction updates to the identified one or more patient devices over a network; and
updating, with the one or more processors of the one or more servers, the current set of instructions and the configuration data for each respective one of the identified one or more patient devices that installed the instruction update, wherein the instruction update comprises instruction update data including instructions for the manner, the manner comprising the instruction update not being applied while patient treatment is being provided.”

  	In claim 14:
“receiving, by the one or more processors, update data from a remote server over a network,
wherein the update data is received based on the patient device being one of a plurality of patient devices having configuration data that meets one or more criteria, and
wherein the update data includes data indicating that an update using the instruction update data is not to be applied while patient treatment is being provided;”

	In claim 22:
“transmit an instruction update to the one or more patient devices; and
update the current set of instructions and the configuration data for each of the one or more patient devices that has installed the instruction update, wherein the instruction update comprises instruction update data indicating that the instruction update is not to be applied while patient treatment is being provided.”

The following prior art references being made of record were found to be relevant to allowed independent claims 1, 14 and 22. A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Borges et al. (US Pub. No. 2015/0199192)  	Borges uses a medical device controller operating in conjunction with a medical device to determine one or more current versions of executable code associated with 

   	Nagamine et al. (US Pub. No. 2008/0028386)  	Nagamine uses a first determining unit for determining whether a first software installed in a communication control unit is compatible with a second software installed in a transmission apparatus. A second determining unit determines whether a communication control by the communication control unit is interrupted by an update of the first software. An updating unit installs a predetermined software to the communication control unit based on a result of determination by a third determining unit that determines whether to automatically update the first software based on results of determination by the first and the second determining units. However, Nagamine 

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 7:30 AM to 5:00 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.
  	Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192